Citation Nr: 1537386	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  09-15 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a vestibular disorder, to include Meniere's disease, a "Meniere's-like" syndrome, vertigo, vestibulopathy, labyrinthine vestibular dysfunction, and unilateral compensated vestibular weakness.  

2.  Entitlement to an initial rating in excess of 30 percent for asbestosis.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to April 1971.

The matter concerning entitlement to service connection for a vestibular disorder comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Cleveland, Ohio, and St. Petersburg, Florida, Regional Offices (RO).

With respect to the other issue listed on the first page of this decision, a March 2015 rating decision granted service connection for asbestosis and assigned an initial rating of 30 percent for the disorder.  In a July 2015 statement, the Veteran expressed disagreement with the assigned rating for asbestosis.  As a statement of the case (SOC) has not yet been provided, the Board has no discretion, and this issue must be remanded for such purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

In September 2009, the Veteran provided testimony at a Travel Board hearing.  A transcript of the hearing is of record.

In November 2009, the Board denied entitlement to service connection for a vestibular disorder.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  A memorandum decision was received in October 2011, and the Court entered Judgment the same month, vacating the Board's November 2009 decision and remanding the claim to the Board for readjudication consistent with the memorandum decision.

In July 2012, the Board once again denied entitlement to service connection for the claimed disability which had been recharacertized on appeal to reflect the various diagnoses of record.  The Veteran appealed the decision to the Court.  A memorandum decision was received in November 2013, and the Court entered Judgment in December 2013, vacating the Board's July 2012 decision and remanding the claim to the Board for readjudication consistent with the memorandum decision.

In June 2014, the Board remanded the claim for further development.

The Board further observes that the Veteran's attorney subsequently submitted additional evidence that was received in July 2015 without a waiver of Agency of Original Jurisdiction (AOJ) consideration.  However, as the Board is granting the Veteran's claim in full, there is no prejudice to him in the Board considering such evidence.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU), has been raised by the record in a July 2015 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial rating in excess of 30 percent for asbestosis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's current vestibular disorder, diagnosed as vertigo, and his active duty military service.


CONCLUSION OF LAW

The Veteran's currently diagnosed vertigo was incurred in military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim for entitlement to service connection for vertigo is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
 § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346   (1999).

The Veteran testified during the September 2009 Board hearing that he was exposed to pressure changes in service as a result of his duties on a submarine and as a diver, and that caused damage to the vestibular tissue in his ears resulting in current problems with dizziness.  Specifically, he related that he would experience pressure in his head and episodes of dizziness and nausea.  He indicated that he did not have a regular sick bay and that it was very informal.     

Lay statements presented by fellow servicemen indicate that the Veteran experienced onset of dizziness in service.

The Veteran's personnel records confirm that he was assigned to submarines and engaged in diving.  The service treatment records, however, are negative for any references to a vestibular disorder, to include reports of dizziness or vertigo.  In January 1969 and March 1970, it was noted that the Veteran was physically qualified for diving.  The report of a medical examination was conducted for the purpose of separation in April 1971 shows that his ears were normal.  It was also stated that there were no defects.

In October 1993, a private physician, J.S., M.D., noted that the Veteran reported a history of having vertigo for about 10 years.  

A November 1993 record from Chesapeake Hearing Centers reflects that the Veteran reported several episodes of vertigo per year over the past 10 years.  

A record dated in May 1994 from M.J.K., M.D., reflects that the Veteran gave a history of having suffered from episodic disequilibrium and dizzy episodes which began approximately twelve years ago.  

A private record dated in August 1998 noted a history of vertigo since October 1993 and later in the same record, it was stated that the alleged onset was 1982.

In a May 2007 letter, a VA physician noted that Meniere's syndrome can occur in persons with past acoustic or other ear trauma such as one might note due to pressure changes, and that ear barotrauma was the most common injury in divers.  The physician stated that it is certainly possible that this syndrome was directly caused by the Veteran's past work as a diver.  The physician also stated that as he did not have access to past records relating to the evaluation and time of onset of Meniere's or to past documents of ear injuries, he could not say that this is definitely the cause.   

A memorandum from the Veterans Benefits Administration dated in July 2007 indicates that Veterans who were divers in service may develop a variety of problems including vestibular problems.  

The Veteran was afforded a VA examination in August 2008.  The examiner noted that a review of the medical literature revealed no link between scuba diving and Meniere's disease.  The examination report contained a field marked "Examiner's Medical Opinion" in which the examiner is expected to report the medical probabilities that a diagnosis is related to service.  Here, the August 2008 examiner merely restated the question, "is it as least as likely as not that the Veteran's Meniere's syndrome is related to his 4 week training course in scuba diving in 1969," and did not state the medical probabilities of a relationship to service in terms of "more likely than not," "at least as likely as not," or "not at least as likely as not."  However, the opinion goes on to state that the medical literature reveals no link between scuba diving and Meniere's disease, and points out that there was no indication of a vestibular disorder in service, despite the Veteran's recertification as a diver on two separate occasions. 

A VA physician rendered an opinion in September 2008 in which he noted that the Veteran gave a history of developing symptoms of dizziness during his military service which had progressed throughout his lifetime.  Therefore, he concluded that it was more likely than not that there was a direct relationship between his persistent vertigo/Meniere's syndrome and his military service.

Similarly, a VA audiologist provided a medical opinion in August 2009 in which he stated that the Veteran had findings that were at least as likely as not consistent with the effect of barotraumas in submarines.  The physician further stated, however, that it was important to note that this opinion was not based on a review of the service treatment records or medical records from other VA medical centers.  

In June 2012, the Veteran submitted a private opinion from Dr. A.A. who stated that she had reviewed the claims folder and specifically cited to the service treatment records, the Veteran's hearing testimony and the many medical opinions of record in her report.  She noted that the Veteran had "repeated exposure to pressure changes during service" with "symptoms of dizziness," "but was unable to get a formal medical evaluation and was told that it is just 'simple vertigo.'"  She further noted that "if barotraumas is found in a diver then it is recommended that they abstain from diving any further, secondary to risk of causing further damage.  [The Veteran] was never examined and continued to dive."  She disagreed with the August 2008 VA examiner's finding that the Veteran only dove during a 4 week training course, and provided links to medical literature discussing a nexus between scuba diving and Meniere's disease.  In her opinion, the Veteran "suffered from barotraumas and subsequent alternobaric vertigo from diving and serving on a submarine during service.  Therefore, it is more is more likely than not [the Veteran's] vertigo is due to in-service trauma."

The Board remanded the claim in June 2014 for further VA examination and opinion, to include clarification of the Veteran's peripheral vestibular condition.

The Veteran underwent further VA examination in October 2014.  The examiner noted that the entire c-file was reviewed in detail and provided a diagnosis of vertigo.  The examiner provided a detailed review of the medical evidence of record and ultimately opined that the Veteran's vertigo is not caused by or had its onset in service or is otherwise related to service.  The rationale provided was that a review of the entire claims folder does not document any diagnosis or treatment of vertigo during his military service.  The examiner noted that he was discharged from service in 1971 and that there are no treatment records for this condition until the 1990s.  Notes from the time of treatment from the 1990s do not indicate this condition prior to 1982.  The examiner stated that if the Veteran had developed vertigo secondary to any barotrauma in the service, it would have been immediate and not occur more than a decade later.  The examiner did note, however, that literature review does note that this can become a chronic condition following barotrauma but that vertigo would be acute and would have presented in service.  The examiner felt that the positive opinions presented by the other physicians of record were completed without any review of the medical records and from the Veteran's history alone.

In the same October 2014 VA examination report, it was noted that the examiner consulted with the VA audiologist who provided a positive nexus opinion in August 2009.  The VA audiologist noted that following a discussion with the October 2014 VA examiner, a revision of the opinion was warranted.  The VA audiologist stated that although vestibulopathy can result from barotrauma, he did not have the Veteran's complete medical and service record at that time to determine the onset of the complaint of vertigo.  The audiologist stated that the statement that "findings are at least likely as not consistent with the effects of barotraumas in submarines" is a generality and not an endorsement of the cause in this case.  After further review of the evidence, the VA audiologist rescinded his original opinion from August 2009 and found that the Veteran's vertigo is less likely as not due to or caused by military service events, nor was it exacerbated by military service.

In July 2015, another opinion was received from Dr. A.A. who stated that she was providing a rebuttal opinion.  She reiterated that the Veteran had repeated exposure to pressure changes in his ear while in service, secondary to his work on a submarine and as a diver.  He experienced dizziness while in service and was unable to get a formal medical evaluation and was told that it was "simple vertigo."  Dr. A.A. stated that it was unclear what simple vertigo means but if barotrauma is found in a diver then it is recommended that there should not be any further diving, secondary to risk of causing further damage.  Dr. A.A. stated that the Veteran was never examined and continued to dive.  Dr. A.A. disagreed with the August 2008 VA examiner's opinion.  She indicated that the Veteran had more dives than just a 4 week training course.  Also, she noted that the August 2008 VA examiner noted that there was no medical literature on scuba diving and Meniere's disease, which was not the case.  Dr. A. A. provided citations to such literature.  Dr. A.A. also disagreed with the October 2014 VA examiner's findings.  Specifically, Dr. A.A. stated that just because there is no medical documentation of symptoms does not mean that the symptoms did not exist.  Moreover, Dr. A.A. noted that two other physicians have concurred that the Veteran's symptoms are from repeated exposure to barotrauma while in service.  
It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same. In so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). The Board is mindful that it cannot make independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).   Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

The Board notes that the negative opinions provided by the VA examiners in the October 2014 report are based on a lack of documentation of vertigo symptoms such as dizziness during the Veteran's period of active service; however, the Veteran is competent to report that he has experienced subjective symptoms of dizziness and nausea.  The Veteran's statements have been consistent and the Board has no reason to doubt the veracity of his statements.  On the other hand, other VA physicians of record have linked the Veteran's vertigo to his active military service based on his reports of dizziness.  Of these opinions, the Board specifically considers Dr. A.A.'s opinions to be probative and persuasive evidence with regard to the etiology of the Veteran's vertigo.  Dr. A.A. provided competent medical conclusions and analysis informed by a review of the claims file. Thus, the Board finds that there has been adequate development of the evidence and that the evidence is in relative equipoise concerning service connection for vertigo.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for the Veteran's vertigo.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for vertigo is granted.



REMAND

In a March 2015 rating decision, the RO granted service connection for asbestosis and assigned a 30 percent rating for the disorder.  In a July 2015 statement, the Veteran expressed disagreement with the initial 30 percent rating assigned for asbestosis. 

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  See Manlincon, 12 Vet. App. 238.  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issue of entitlement to an initial rating in excess of 30 percent for asbestosis.  The Veteran must be notified of his appellate rights and the time limit within which a substantive appeal must be filed in order to perfect an appeal on this issue to secure appellate review by this Board.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO must issue a statement of the case to the Veteran addressing the issue of entitlement to an initial rating in excess of 30 percent for asbestosis.  The Veteran and his attorney are reminded that to vest the Board with jurisdiction over this, a timely substantive appeal to the March 2015 rating decision granting this claim must be filed.  38 C.F.R. § 20.202 (2014).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


